The Attorney                   General of Texas
                                                November    26, 1980
MARK WHITE
Attorney General


                   Honorable Phillip D. Creer, FAIA                    Opinion No. MN-289
                   Executive Director
                   Texas Board of Architectural                        Re: Transfer    of property   of the
                     Examiners                                         Board of Landscape Architects
                   5555 N. Lamar Boulevard
                   Austin, Texas    78751

                   Dear Mr. Creer:

                         You have requested our opinion             regarding    the transfer   of property   of
                   the Board of Landscape Architects.

                           Effective     September   1, 1979, the Texas State Board of Landscape
                   Architects       was consolidated     with the Texas Board of Architectural
                   Examiners.        S.B. 551, Acts 19’79, 66th Leg., ch. 619, at 1393. The statute
                   stated:

                                  The Texas State Board of Landscape           Architects    is
                                  consolidated      with the Texas Board of Architectural
                                  Examiners.        The functions   of and the records and
                                  other     property    in the custody    of the landscape
                                  architects    board are transferred   to the architectural
                                  examiners      board.   Except as provided by Subsection
                                  (b), Section 10 of this Act, the offices of the members
                                  of the landscape architects     board are abolished.

                   Thus, as of September 1, 1979, the Board of Architectural  Examiners became
                   the successor in interest of the Board of Landscape Architects.   The statute
                   also provides:

                                  All sums of money paid to the board under the
                                  provisions  of this Act, shall be deposited          in the
                                  treasury of the State of Texas, and placed in a special
                                  fund to be known as the Landscape Architects          Fund,
                                  formerly    known     as the Texas       State   Board of
                                  Landscape   Architect’s  and Irrigator’s Fund, and may
                                  be used only for the administration     of this Act.

                   I&, codified    as article   249c, section     10, V.T.C.S.




                                                       p.   896
Honorable   Phillip D. Creer   - Page Two    (kit-280)




      The General     Appropriations     Act for the 1979-81 biennium,       also effective
September    1, 1979, contains   the following rider to the appropriation     for the Texas
Board of Irrigators:

            Effective     September    1, 1979, 50 percent  of the funds and
            property    credited   to the Board of Landscape    Architects and
            Irrigators   Fund shall be transferred  by the State Treasurer   to
            the Board of Irrigators Fund to be used for the purposes of this
            appmpriation.

H.B. 558, Acts 1979, 66th Leg., ch. 843, at 2671. This rider does not enact general law,
but merely directs the use of sppmpriat,ed        funds. See Attorney General Opinions MW-
133 (1980); MW-51 (1979). It requires that one-half of11 funds and property credited to
the Board of Landscape Architects        and Irrigators Fund be transferred   to the Board of
Irrigators Fund created by section 6(a) of article 8751, V.T.C.S. Although the name of
the Board of Landscape Architects        and Irrigators Fund was simultaneously    changed to
the Landscape       Architects Fund, we do not believe that this change evidences any
conflict    between    the two statutory    provisions.   Indeed, it demonstrates    that the
legislature    was attempting  to divide equally the proceeds of a fund formerly shared by
the two agencies.

        The two statutes at issue here were enacted at the same legislative session, took
effect on the same date, and relate to the same subject matter.       Consequently,   they
are in pari materia with each other and must be construed together in carrying out the
legislative   intent.  Any conflict between them should be harmonized if it is reasonably
possible to cb so. Allen v. Texas Department      of Public Safet , 411 S.W.2d 644, 646
(Tex. Civ. App. - Texarkana 1966,no writ); Texas State Board o Dental Examiners v. -
Fenlaw,     357 S.W.2d 185, 189 (Tex. Civ. App. - Dallas 1962, no writ); Rob             v.
Hawthorne, 84 S.W. 2d 1108,lllO (Tex. Civ. App. - Dallas 1935, writ dism’d W.O.J.Y- .

        In our opinion, there is no conflict      between   the two provisions.    When read
together,   they clearly require that one-half of the funds and property credited to the
Board of Landscape       Architects   and Irrigators   Fund be transferred   to the Board of
Irrigators Fund, effective    September 1, 1979. The remaining funds and property remain
in the custody and control of the Landscape Architects         Fund, as successor in interest
of the Board of Landscape Architects      and Irrigators Fund.

                                      SUMMARY

                  One-half of the funds and property credited to the Board of
             Landscape     Architects and Irrigators   Fund should have been
             transferred     to the   Board    of Irrigators Fund,   effective
             September    1, 1979. The remaining funds and property remained
             in the custody and control of the Landscape Architects   Fund, as
             successor in interest of the Board of Landscape Architects      and
             Irrigators Fund.




                                            p.   897
.   Honorable   Phillip D. Creer   - Page Three           (Ml+280)




                                                          MARK        WHITE
                                                          Attorney   General of Texas

    JOHN W. FAINTER, JR.
    First Assistant Attorney General

    RICHARD E. GRAY III
    Executive Assistant Attorney     General

    Prepared    by Rick Gilpin
    Assistant   Attorney General

    APPROVED:
    OPINION COMMlTTEE

    Susan L. Garrison,   Acting Chairman
    Jon Bible
    Ride Gilpin
    Bruce Youngblood




                                               p.   898